
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. J. RES. 46
		IN THE SENATE OF THE UNITED
		  STATES
		JOINT RESOLUTION
		Ensuring that the compensation and other
		  emoluments attached to the office of Secretary of State are those which were in
		  effect on January 1, 2007.
	
	
		1.Compensation and other emoluments attached
			 to the office of Secretary of State
			(a)In generalThe compensation and other emoluments
			 attached to the office of Secretary of State shall be those in effect January
			 1, 2007, notwithstanding any increase in such compensation or emoluments after
			 that date under any provision of law, or provision which has the force and
			 effect of law, that is enacted or becomes effective during the period beginning
			 at noon of January 3, 2007, and ending at noon of January 3, 2013.
			(b)Civil action and appeal
				(1)JurisdictionAny person aggrieved by an action of the
			 Secretary of State may bring a civil action in the United States District Court
			 for the District of Columbia to contest the constitutionality of the
			 appointment and continuance in office of the Secretary of State on the ground
			 that such appointment and continuance in office is in violation of article I,
			 section 6, clause 2, of the Constitution. The United States District Court for
			 the District of Columbia shall have exclusive jurisdiction over such a civil
			 action, without regard to the sum or value of the matter in controversy.
				(2)Three judge panelAny claim challenging the constitutionality
			 of the appointment and continuance in office of the Secretary of State on the
			 ground that such appointment and continuance in office is in violation of
			 article I, section 6, clause 2, of the Constitution, in an action brought under
			 paragraph (1) shall be heard and determined by a panel of three judges in
			 accordance with section 2284 of title 28, United States Code. It shall be the
			 duty of the district court to advance on the docket and to expedite the
			 disposition of any matter brought under this subsection.
				(3)Appeal
					(A)Direct appeal to Supreme
			 CourtAn appeal may be taken
			 directly to the Supreme Court of the United States from any interlocutory or
			 final judgment, decree, or order upon the validity of the appointment and
			 continuance in office of the Secretary of State under article I, section 6,
			 clause 2, of the Constitution, entered in any action brought under this
			 subsection. Any such appeal shall be taken by a notice of appeal filed within
			 20 days after such judgment, decree, or order is entered.
					(B)JurisdictionThe Supreme Court shall, if it has not
			 previously ruled on the question presented by an appeal taken under
			 subparagraph (A), accept jurisdiction over the appeal, advance the appeal on
			 the docket, and expedite the appeal.
					(c)Effective
			 dateThis joint resolution
			 shall take effect at 12:00 p.m. on January 20, 2009.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
